Title: [Diary entry: 22 September 1786]
From: Washington, George
To: 

Friday 22d. Mercury at 69 in the Morning—78 at Noon and 76 at Night. Calm & very warm in the forenoon with appearances of Rain in the afternoon a little of which only fell. Went to Mr. Tripletts in my way to Alexandria, and got his conveyance before Evidences of Manleys land—after which in the same manner in Town, obtained the signatures to the Deed of Mr. & Mrs. Sanford who were necessarily made parties thereto. Did business with Colo. Simm & others and returned home in the evening.